Citation Nr: 0112000	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-14 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied a claim for service 
connection for residuals of pneumonia, on the basis of the 
claim not being well grounded.


REMAND

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In pertinent 
parts, this Act eliminated the concept of a well-grounded 
claim, amplified VA's duty to assist a claimant, and mandated 
certain additional notice duties.  Id.  

As noted earlier, this case was denied on the basis of the 
claim not being well grounded.  The RO thus did not develop 
the record further.  Therefore, because of the change in the 
law brought about by the VCAA, a remand in this case is 
required for full compliance with the notice and duty to 
assist provisions contained in the new law.  See VCAA, §§ 3-
4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action (such as 
attempting to secure copies of records allegedly reflecting 
private medical treatment received at Rockford Memorial 
Hospital in Rockford, Illinois, in 1946, 1947, and 1951) is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Additionally, it is noted that, on VA medical examination in 
August 1999, a diagnosis of "status post pneumonia x3 in the 
remote past" was rendered, and the examining physician 
indicated that it was "[at least] as likely as not that the 
1997 impression [of linear scarring at the right base] is a 
residual of pneumonia."  It is not clear whether a chronic 
pulmonary disease or disability is currently manifested, and 
if it is, whether it is at least as likely as not that such 
current disability is causally related to the treatment that 
the service medical records show that the veteran received 
during service for pneumonia.  Thus, on remand, the RO should 
also ask the VA physician who examined the veteran in August 
1999 to provide an answer to these questions.

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
to attempt to secure copies of any 
records showing medical treatment 
received by the veteran at Rockford 
Memorial Hospital in Rockford, Illinois, 
in 1946, 1947, and 1951.  An 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs (VA Form 21-4142) signed by the 
veteran in February 2000 for this 
particular purpose is already part of the 
file.

2.  The RO should then ask the VA 
physician who examined the veteran in 
August 1999 to render a legible addendum 
to his August 1999 medical examination 
report answering, to the extent possible, 
the following questions:  (a) does the 
veteran currently suffer from chronic 
residuals of pneumonia; and, if the 
answer to this first question is in the 
affirmative, (b) is it at least as likely 
as not that the current chronic residuals 
of pneumonia are causally related to 
service?

If the VA physician is of the opinion 
that re-examination of the veteran is 
necessary, he should state so, and the RO 
should take appropriate action to have 
this additional development accomplished.

Also, if that VA physician is, for any 
reason, unavailable, the RO should then 
refer the case to another VA physician 
for any necessary action/development.

3.  The RO should ensure that the above 
requested private medical records, if 
located, and the above requested 
addendum, are associated with the file, 
and that all notification and further 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully satisfied.
 
4.  The RO should then re-adjudicate the 
veteran's claim for service connection 
for residuals of pneumonia.  If, upon re-
adjudication, the benefit sought on 
appeal remains denied, the veteran should 
be provided with an appropriate 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
he is notified, but he has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




